                   Case 19-11299-LSS          Doc 109        Filed 07/03/19        Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                                Chapter 11

    SPORTCO HOLDINGS, INC., et al.,1                      Case No. 19-11299 (LSS)
                                                          (Jointly Administered)
                      Debtors.
                                                          Ref. Docket No. 68

        ORDER RESOLVING THE MOTION OF THE OFFICIAL COMMITTEE OF
          UNSECURED CREDITORS FOR AN ORDER (A) AUTHORIZING THE
       COMMITTEE’S FINANCIAL ADVISORS TO RUN A GOING CONCERN SALE
       PROCESS AND SOLICIT ALTERNATIVE PROPOSALS USING, INTER ALIA,
         THE DEBTORS’ CONFIDENTIAL INFORMATION, (B) DIRECTING THE
          DEBTORS TO COOPERATE IN SUCH EFFORTS, AND (C) GRANTING
                RECONSIDERATION OF THE INTERIM DIP ORDER

             Upon consideration of the Motion of the Official Committee of Unsecured Creditors for an

Order (A) Authorizing the Committee’s Financial Advisors to Run a Going Concern Sale Process

and Solicit Alternative Proposals using, inter alia, the Debtors’ Confidential Information, (B)

Directing the Debtors to Cooperate in Such Efforts, and (C) Granting Reconsideration of the

Interim DIP Order (the “Motion”) and the Debtors, the Committee, and certain other parties in

interest having reached a resolution of the Motion2; and it appearing that due and adequate notice

of the Motion has been given; and no other or further notice is necessary or required; and after due

deliberation and sufficient cause appearing therefor,

             IT IS HEREBY ORDERED, that:

                1. The Motion is resolved to the extent set forth herein.




1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number are: Bonitz
Brothers, Inc. (4441); Ellett Brothers, LLC (7069); Evans Sports, Inc. (2654); Jerry’s Sports, Inc. (4289); Outdoor
Sports Headquarters, Inc. (4548); Quality Boxes, Inc. (0287); Simmons Guns Specialties, Inc. (4364); SportCo
Holdings, Inc. (0355), and United Sporting Companies, Inc. (5758). The location of the Debtors’ corporate
headquarters and the service address for all Debtors is 267 Columbia Ave., Chapin, SC 29036.
2
  Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion.
               Case 19-11299-LSS         Doc 109     Filed 07/03/19     Page 2 of 3



        2.      The Committee and its financial advisors, Emerald Capital Advisors (“Emerald”)

shall be authorized to conduct a process to market the Debtors’ assets for a going concern sale for

a period of three (3) weeks from the date of this Order (the “Three Week Period”). In connection

therewith, the Debtors will provide Emerald with reasonable access to Winter Harbor and any and

all documents that the Committee and Emerald believe are relevant to such going concern sale

process and, in general, cooperate with the Committee’s efforts and due diligence requests by

interested parties. The parties’ rights are reserved to the extent there is a dispute regarding the

provision of documents and cooperation by the Debtors.

        3.      The Debtors are authorized to continuing the self-liquidation of their assets absent

further order of this Court. If the value of the inventory being held by the Debtors is anticipated

to drop below $20 million during the Three Week Period then the Debtors shall consult with the

Committee and the Committee reserves the right to seek expedited relief and all parties reserve the

rights to object to such relief.

        4.      The hearing on the Committee’s Motion seeking to reconsider the Interim Order

(I) Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors to Use

Cash Collateral, (III) Granting Liens and Providing Superpriority Administrative Expense Status;

(IV) Granting Adequate Protection to the Prepetition Lenders; (V) Modifying Automatic Stay, (VI)

Scheduling a Final Hearing, and (VII) Granting Related Relief (the “Interim Order”) [Docket No.

51] is hereby adjourned to July 16, 2019 at 11:00 a.m. During the interim period, and until the

hearing on July 16, 2019, the terms of the Interim Order and associated budget shall continue to

govern. The Committee reserves all rights with regard to the terms of a budget in connection with

any final order authorizing the Debtors to obtain postpetition financing and/or use of cash

collateral.



                                                 2
              Case 19-11299-LSS         Doc 109       Filed 07/03/19    Page 3 of 3



       5.      Unless otherwise agreed to by Prospect Capital Corporation, as Second Lien Agent,

any buyer interested in purchasing assets of the Debtors through a going concern sale (a “Buyer”)

must execute a signed asset purchase agreement that provides for (1) a closing date within the

Three Week Period, and (2) the payment of a deposit in an amount sufficient to make the Debtors

whole to the extent the Buyer does not consummate a going concern sale.

       6.      Unless otherwise agreed to by Prospect Capital Corporation, as Second Lien Agent,

to the extent any Buyer seeks to close on a going concern sale on a date beyond the Three Week

Period, and to the extent such Buyer has not provided a deposit and signed asset purchase

agreement, the Buyer must provide financing in an amount reasonably agreeable to the Debtors

and Prospect Capital Corporation. Any such financing amount may be credited towards an

ultimate purchase price.

       7.      The Court retains jurisdiction with respect to all matters arising from or relating to

the interpretation or implementation of this Order.




      Dated: July 3rd, 2019                           LAURIE SELBER SILVERSTEIN
      Wilmington, Delaware                       3    UNITED STATES BANKRUPTCY JUDGE
